Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, & 51-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang 7,775,918 in view of Yiu 2007/0080498.
	Tsang shows a dart projectile which includes a body portion 12 of foam with a passage 26 open at the rear; and a tip 17 of elastomeric material, which includes a shank portion 14 extending into the body, and a suction cup 18 for attachment to a target. This dart can be thrown toward various types of targets during play. Yiu discloses that some targets include magnetic conduction coils to detect the position of the dart to determine the score (paragraphs 0002, 0004). The dart of Tsang could be thrown toward this target, but Tsang does not disclose a magnet in the dart, so score would need to be determined visually, not automatically. For automatic scoring, Yiu discloses that a dart may include a magnet 60 which is fully enveloped within a body 20 
	*   *   *   *   *   *

Claims 1, 2, 10-12, 37, 38, 41, 43-45, & 60 are allowed.

Claims 50 & 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	*   *   *   *   *   *

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.




/JOHN A RICCI/Primary Examiner, Art Unit 3711